Title: [From Thomas Jefferson to Benjamin Harrison, 24? November 1779]
From: Jefferson, Thomas
To: Harrison, Benjamin


[Williamsburg, 24? Nov. 1779. JHDJournal of the House of Delegates of the Commonwealth of Virginia (cited by session and date of publication), Oct. 1779, 1827 edn., p. 68 (24 Nov. 1779): “The Speaker laid before the House a letter from the Governor, enclosing a memorial of Mr. De Francey respecting a commercial transaction between the executive and his principal, Mr. De Beaumarchais, with other papers on the subject thereof, which were read, and ordered to be referred to the committee of the whole House on the state of the Commonwealth.” Neither letter nor enclosures located.]
